Citation Nr: 1418851	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-47 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purposes of receiving Death and Indemnity Compensation (DIC) payments. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to October 1985.  The DD 214 reflects an additional seven years of service prior to September 1978.  He died in April 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 decision of the Waco, Texas, regional office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant has submitted a photocopy of a November 1984 marriage certificate that purports to show that she and the deceased Veteran were married.  However, a November 2004 letter from the VA Inspector General shows that an investigation determined that the appellant was not married to the Veteran and fraud was suspected.  Although the 1984 certificate was of record at the time; the letter does not explain whether it was found to be illegitimate, or otherwise indicate the basis for the decision.  

Also, as a grant of benefits to the appellant would result in a denial of benefits to the person currently recognized as the Veteran's surviving spouse, this case qualifies as a "contested claim."  See 38 C.F.R. § 20.3(p) (defining contested claim).  Contested claim procedures are outlined in  38 C.F.R. §§ 19.100-19.102 (2013); see also 38 C.F.R. §§ 20.500-20.504, 20.713 (2013).  There is no indication that these procedures were followed.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Office of the Inspector General and request a copy of the report of the investigation that culminated in the November 2004 letter indicating that the appellant was not the Veteran's spouse and was also suspected to have committed fraud.  The documentation used to reach that decision should also be requested.  The report and documentation should be placed in the claims folder. 

2.  If the Inspector General's report cannot be obtained, verify that the 1984 marriage certificate was properly recorded in the county where the marriage was performed.  See Vernon's Annotated Texas Statutes, Civ. St. Art. 6243h (2003).

3.  Review the claims file and ensure that all contested claims procedures have been followed.  Furnish D.A.F. (the woman who is currently recognized as the Veteran's surviving spouse) and her representative, if any, a copy of the statement of the case, a summary of the content of the substantive appeal and the September 2010 hearing transcript (to the extent that they contain information which could directly affect D.A.F.'s DIC benefits) and provide her an opportunity for a hearing and to respond. 

Provide D.A.F. with an opportunity for a Board hearing.  If she requests a hearing, ensure that both the appellant and D.A.F. are notified of the hearing.  If a hearing is scheduled both parties should have an opportunity to attend and testify.

3.  The parties should be provided with a supplemental statement of the case; before the case is returned to the Board, if otherwise appropriate. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

